Witness Fees — Mileage — General Fund Under the provision of 28 Ohio St. 82 [28-82] (1968), witness fees and mileage in matters concerning criminal actions, in cases brought by the State of Oklahoma on relation of the District Attorney, or by the Board of County Commission on behalf of the county, may not be paid from the court fund in Oklahoma County, but must be paid from funds duly appropriated therefor from the county general fund.  The Attorney General has had under consideration your request for an opinion, wherein you ask: "In view of 28 Ohio St. 82 [28-82] (1968), may witness fees and mileage in matters concerning criminal actions, in cases brought by the State of Oklahoma on relation of the District Attorney, or by the Board of County Commissioners on behalf of the county, be lawfully paid from the court fund in Oklahoma County?" O.S.L. 1965, ch. 488, Section 1 (28 Ohio St. 82 [28-82] (1968)) states in pertinent part: "All witnesses on behalf of the State who attend before the district, county, or any other court pursuant to an undertaking or in obedience to a subpoena, in any criminal case or proceeding, or attending a preliminary examination or any other examination pursuant to a subpoena before any magistrate, and in civil cases brought by the State Of Oklahoma on relation of the county attorney, or by the board of county commissioners on behalf of the county, shall be paid the fees and mileage provided for by law by the county in which the prosecution or action is instituted from funds duly appropriated therefor from the county general fund, . . .; provided in counties of less than four hundred thousand (400,000) population, according to the last Federal Decennial Census, such fees may be paid from the court fund of such county if no county funds are appropriated therefor; . . . ." (Emphasis added). The population of Oklahoma County, Oklahoma, according to the last Federal Decennial Census, was four hundred thirty nine thousand five hundred and six (439,506).  It is, therefore, the opinion of the Attorney General that your question be answered in the negative, in that witness fees and mileage in matters concurring criminal actions, in cases brought by the State of Oklahoma on relation of the District Attorney, or by the Board of County Commissioners on behalf of the county, may not be paid from the court fund in Oklahoma County, but must be paid from funds duly appropriated therefor from the county general fund. (Robert D. McDonald) ** SEE: OPINION NO. 71-236 (1971) **